Exhibit 10.58

 

Execution Copy

 

LIMITED GUARANTY AGREEMENT

 

This LIMITED GUARANTY AGREEMENT (this “Agreement”) made as of June 25, 2010 by
FirstCity Financial Corporation, a Delaware corporation (the “Guarantor”), in
favor of Bank of Scotland Plc, acting through its New York Branch, as Agent (in
such capacity, and including its successors and assigns in such capacity, the
“Agent”), for the benefit of the lenders (the “Lenders”) from time to time party
to the Reducing Note Facility Agreement referred to below.  Unless otherwise
defined herein, capitalized terms shall have the respective meanings assigned to
them in the Reducing Note Facility Agreement.

 

W I T N E S S E T H :

 

WHEREAS, FirstCity Commercial Corporation, a Texas corporation, FH Partners LLC,
a Texas limited liability company (together with FirstCity Commercial
Corporation, the “Borrowers”, and each individually, a “Borrower”), FLBG
Corporation, a Texas corporation, Bank of Scotland Plc, acting through its New
York Branch (the “Agent”), and the financial institutions party thereto (the
“Lenders”) are party to the Reducing Note Facility Agreement dated as of the
date hereof (the “Reducing Note Facility Agreement”);

 

WHEREAS, the Guarantor will derive substantial direct and indirect benefit from
the execution and delivery by the Borrowers of the Reducing Note Facility
Agreement; and

 

WHEREAS, in connection with the execution and delivery of the Reducing Note
Facility Agreement, and as a condition precedent to the effectiveness thereof,
the Guarantor is required to enter into this Guaranty Agreement;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each party hereto hereby agrees as follows:

 

1.             The Guaranty.  (a)  Subject to the limitation of Section 1(b),
the Guarantor hereby unconditionally and irrevocably guarantees as primary
obligor and not merely as surety the full and prompt payment when due and
payable (whether upon maturity, by acceleration or otherwise) of the obligations
of each of the Borrowers (including without limitation all interest which may be
payable thereon prior to or during the pendency of any insolvency or similar
proceeding with respect to such Borrower) with respect to payment of the
indebtedness under the Reducing Note Facility Agreement as evidenced by the
notes executed pursuant to the terms of the Reducing Note Facility Agreement and
letters of credit under the Reducing Note Facility Agreement (the “Guarantied
Obligations”).  If any or all of such Guarantied Obligations become due and
payable, the Guarantor unconditionally promises to pay such indebtedness to the
Agent on behalf of the Lenders, or order, on demand, together with any and all
expenses which may be incurred by the Lenders or the Agent in collecting any of
the indebtedness which is part of the Guarantied Obligations, subject to the
terms of Section 1(b).  If the Agent or the Lenders are prevented by law from
accelerating any of the indebtedness in accordance with the terms of any

 

--------------------------------------------------------------------------------


 

agreement or instrument governing same, the Agent shall be entitled to receive
hereunder from the Guarantor, upon demand therefor, the sum which would have
otherwise been due had such acceleration occurred.  The word “indebtedness” is
used in this Agreement in its most comprehensive sense and includes any and all
advances, debts, obligations and liabilities of each of the Borrowers which are
part of the Guarantied Obligations, in each case heretofore, now or hereafter
made, incurred or created, whether voluntarily or involuntarily, absolute or
contingent, liquidated or unliquidated, determined or undetermined, whether or
not such indebtedness is from time to time reduced, or extinguished and
thereafter increased or incurred, whether such Borrower may be liable
individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.  Without limiting the generality of the foregoing, the Guarantor
acknowledges that this guaranty is a guaranty of payment, not a guaranty of
collection.

 

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of the Guarantor hereunder and under the
other Loan Documents (said maximum liability, its “Maximum Guaranteed Amount”)
shall in no event exceed the lesser of (i) such amount which can be guaranteed
by the Guarantor under applicable federal and state laws relating to the
insolvency of debtors and (ii) 75,000,000 plus an amount equal to any losses
incurred by Lenders arising from the failure of the Guarantor to pay federal
income taxes as required in Section 10(q) which result in a levy or other
enforcement proceeding by the United States Internal Revenue Service that
reduces the cash flow from or results in a loss of Collateral or security
interests or pledges securing the Guarantied Obligations (and any expenses of
the Collateral Agent and Lenders related to defense of the Collateral from any
such enforcement proceedings).

 

(c)           The Guarantor agrees that the indebtedness may at any time and
from time to time exceed the Maximum Guaranteed Amount without impairing this
Agreement or affecting the rights and remedies of the Agent and the Lenders
hereunder; provided that under no circumstance shall the liability of the
Guarantor exceed the Maximum Guaranteed Amount.

 

(d)           No payment or payments made by any Borrower, any other guarantor
or any other Person or received or collected by the Agent or any Lender from any
Borrower, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time in reduction of or in payment of the indebtedness shall be deemed to
modify, reduce, release or otherwise affect the liability of the Guarantor
hereunder which shall, notwithstanding any such payment or payments other than
payments made to the Agent by the Guarantor or payments received or collected by
the Agent from the Guarantor, remain liable for the indebtedness up to its
Maximum Guaranteed Amount until the indebtedness is indefeasibly paid in full;
provided that all such payments are applied to the Guarantied Obligations.

 

(e)           Notwithstanding any other provision of this Agreement, the
Guarantor and the Agent agree that payments made to the Guarantor, FirstCity
Diversified Holdings LLC or FirstCity Servicing Corporation pursuant to
Section 5.3 of the Reducing Note Facility Agreement are not in violation of this
Agreement, and that no such payment shall increase the liability of Guarantor to
pay the Guarantied Obligations subject to the Maximum Guaranteed

 

2

--------------------------------------------------------------------------------


 

Amount, nor shall any such payment be required to be returned, paid or delivered
to the Agent for any reason.

 

2.             Bankruptcy.  Additionally, the Guarantor unconditionally and
irrevocably guarantees the payment of any and all Guarantied Obligations of each
of the Borrowers, subject to the Maximum Guarantied Amount, whether or not due
or payable, upon the occurrence in respect of such Borrower of any of the events
specified in Section 9 of the Reducing Note Facility Agreement (including,
without limitation, Section 9.8 thereof) and unconditionally promises to pay
such Guarantied Obligations, subject to the Maximum Guaranteed Amount, to the
Agent on behalf of the Lenders, or order, on demand, in lawful money of the
United States, without setoff or counterclaim.

 

3.             Nature of Liability.  The liability of the Guarantor hereunder is
exclusive and independent of any security or other guaranty of the indebtedness
of any Borrower whether executed by the Guarantor or by any other party, and the
liability of the Guarantor hereunder shall not be affected or impaired by
(a) any direction as to application of payment by any Borrower or by any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the indebtedness of any
Borrower, (c) any payment on or in reduction of any such other guaranty or
undertaking, (d) any dissolution or termination of any Borrower, or (e) any
payment made to the Agent or to any or all Lenders on the indebtedness which
such Agent, Lender or Lenders are required to repay to any Borrower, whether
pursuant to a court order, in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding and the Guarantor waives any right
to the deferral or modification of its obligations hereunder by reason of any
such proceeding.

 

4.             Independent Obligation.  (a)  The obligations of the Guarantor
hereunder are independent of the obligations of any other guarantor or any
Borrower, and any security for or other guarantee of the indebtedness of any
Borrower, and a separate action or actions may be brought and prosecuted against
the Guarantor whether or not action is brought against any other guarantor or
any Borrower or any security held by the Agent and without pursuing any other
remedy, and whether or not any other guarantor or any Borrower be joined in any
such action or actions.  The Guarantor waives to the fullest extent permitted by
law, the benefit of any statute of limitations affecting its liability hereunder
or the enforcement thereof.  Any payment by any Borrower or other circumstance
which operates to toll any statute of limitations as to any Borrower shall
operate to toll the statute of limitations as to the Guarantor.  The rights of
the Agent and the Lenders under this Agreement will not be exhausted by any
action or inaction by the Agent or the Lenders until all of the indebtedness has
been indefeasibly paid in full.

 

(b)           The liability of the Guarantor hereunder is not affected or
impaired by any direction or application of payment by any Borrower or by any
other party, or by any other guarantee or undertaking of any other guarantor or
any other party as to the indebtedness of any Borrower, by any payment on, or in
reduction of, any such other guarantee or undertaking, by the termination,
revocation or release of any obligations under the Reducing Note Facility
Agreement or of any other guarantor, or by any payment made to the Agent or the
Lenders on the indebtedness which the Agent or the Lenders repay to any Borrower
or any other guarantor or other person or entity, whether pursuant to court
order, in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding or any other fact or circumstance which would otherwise
excuse the obligation of a guarantor or surety, and the Guarantor waives

 

3

--------------------------------------------------------------------------------


 

any right to the deferral or modification of the Guarantor’s obligations
hereunder by reason of any such proceeding, fact or circumstance.  This
Agreement shall continue to be effective in accordance with its terms, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
or with respect to any of the indebtedness is rescinded or must otherwise be
restored or returned by the Agent or a Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Borrower or any other payor
thereof, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, any Borrower or any other
payor thereof or any substantial part of its property, or otherwise, all as
though such payments had not been made.

 

5.             Authorization.  The Guarantor authorizes the Agent and the
Lenders without notice or demand, and without affecting or impairing the
Guarantor’s liability hereunder, from time to time to (a) renew, compromise,
extend, increase, accelerate or otherwise change the time for payment of, or
otherwise change the terms of, the Guarantied Obligations of any Borrower or any
part thereof, including any increase or decrease of the rate of interest
thereon, (b) take and hold security from any Borrower, any guarantor or any
other party for the payment of this guaranty or the indebtedness and
subordinate, compromise, exchange, enforce, waive and release any such security
or accept additional or substituted security, (c) apply such security and direct
the order or manner of sale thereof as the Agent or Collateral Agent in its
discretion may determine and (d) release, add or substitute any one or more
endorsers, guarantors or other obligors.  Any modifications, renewals and
extensions of the indebtedness may be made at any time by the Agent on behalf of
the Lenders, and the Guarantor shall be fully liable for any such modifications,
renewals or extensions.  The Agent on behalf of the Lenders may take any of the
foregoing actions upon any terms and conditions as the Agent may elect, without
giving notice to the Guarantor or obtaining the consent of the Guarantor and
without affecting the liability of the Guarantor to the Agent or the Lenders.

 

6.             Reliance.  It is not necessary for the Lenders or the Agent to
inquire into the capacity or powers of any Borrower or the officers, directors,
partners or agents acting or purporting to act on its behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.  The Guarantor assumes full responsibility
for keeping fully informed of the financial condition of each Borrower and all
other circumstances affecting such Borrower’s ability to perform its obligations
to the Agent and the Lenders, and agrees that neither the Agent nor any Lender
will have any duty to report to the Guarantor any information which the Agent or
any Lender receives about any Borrower’s financial condition or any
circumstances bearing on its ability to perform, and expressly waives any right
to receive such information and any defense based upon failure to receive such
information.

 

7.             Subordination.  Notwithstanding the indebtedness of the Borrowers
as set forth in the Reducing Note Facility Agreement, any indebtedness of any
Borrower now or hereafter held by the Guarantor, whether in connection with this
Agreement or whether completely independent of this Agreement and the
indebtedness, is hereby subordinated to the indebtedness of the Borrowers to the
Lenders; and such indebtedness of any Borrower to the Guarantor shall be
collected, enforced and received by the Guarantor as trustee for the Lenders and
be paid over to the Lenders on account of the indebtedness of such Borrower to
the Lenders, but without affecting or impairing in any manner the liability of
the Guarantor under the other provisions of this Agreement.  The Guarantor
further agrees that it will not assert any claim against any

 

4

--------------------------------------------------------------------------------


 

Borrower until all indebtedness to the Agent and the Lenders has been completely
satisfied.  Prior to the transfer by the Guarantor of any note or negotiable
instrument evidencing any indebtedness of any Borrower to the Guarantor, the
Guarantor shall mark such note or negotiable instrument with a legend that the
same is subject to this subordination.

 

8.             Waivers of Defenses.  The Guarantor waives, except as otherwise
provided in this Agreement:

 

(a)           all statutes of limitation as to the indebtedness, this Agreement
or otherwise as a defense to any action brought against the Guarantor by the
Agent or any Lender, to the fullest extent permitted by law;

 

(b)           any defense based upon any legal disability of any Borrower or any
discharge or limitation of the liability of any Borrower to the Agent or the
Lenders, whether consensual or arising by operation of law or any bankruptcy,
insolvency, or debtor-relief proceeding, or from any other cause;

 

(c)           presentment, demand, protest and notice of any kind;

 

(d)           any defense based upon or arising out of any defense which any
Borrower may have to the payment or performance of any part of the indebtedness;

 

(e)           any defense based upon any disbursements by the Agent or the
Lenders to any Borrower pursuant to any agreements or instruments governing the
indebtedness whether same be deemed an additional advance or be deemed to be
paid out of any special interest or other fund accounts, as constituting
unauthorized payments hereunder or amounts not guaranteed by this Agreement;

 

(f)            all rights to participate in any security held by the Agent or
the Lenders for the indebtedness;

 

(g)           irregularity or unenforceability of any agreement or instrument
representing or governing the indebtedness;

 

(h)           any request that the Agent or a Lender be diligent or prompt in
making demands hereunder or under any agreement or instrument representing or
governing the indebtedness; and

 

(i)            any other defense in law or equity (except the defense that the
indebtedness has been indefeasibly paid in full) which, under applicable law,
would release the obligation of a guarantor or surety, until the indebtedness
has been indefeasibly paid in full.

 

9.             Representations and Warranties.  In order to induce the Lenders
to accept this Agreement the Guarantor makes the following representations,
covenants and warranties, which representations, covenants and warranties shall
survive the execution and delivery of this Agreement and the other documents and
instruments referred to herein:

 

5

--------------------------------------------------------------------------------


 

9.1          Organization.

 

The Guarantor is and at all times hereafter shall be a corporation, duly
organized and validly existing and in good standing under the laws of the State
of Delaware and qualified or licensed to do business and in good standing in all
states in which the laws thereof require the Guarantor to be so qualified and/or
licensed and in which the failure so to qualify could have a Material Adverse
Effect, including, without limitation, the State of Texas.  Schedule
9.1(a) identifies each jurisdiction in which the Guarantor has qualified or been
licensed to do business and describes the nature and current status of any such
qualification or license.

 

9.2          Entity Power.

 

The Guarantor has the right, power and capacity and is duly authorized and
empowered to enter into, execute, deliver and perform this Agreement.

 

9.3          Violation of Charter Documents.

 

The execution, delivery and/or performance by the Guarantor of this Agreement
and the consummation of the transactions contemplated hereunder have been duly
authorized by all necessary corporate and shareholder action and none of such
execution, delivery, performance or consummation shall, by the lapse of time,
the giving of notice or otherwise, constitute a violation of any Legal
Requirement or a breach of any provision contained in the Charter Documents of
the Guarantor, or contained in any agreement, instrument or document to which
the Guarantor is now or hereafter a party or by which it or any of its Assets is
or may become bound, other than agreements, instruments or documents that are
immaterial to the Guarantor the breach of which could not have a Material
Adverse Effect.

 

9.4          Enforceability.

 

This Agreement is and will be the legal, valid and binding agreement of the
Guarantor, enforceable in accordance with its terms, except as enforcement
thereof may be subject to the effect of applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, and to general principles of equity (regardless of whether such
enforcement is sought in a proceeding in equity or at law).

 

9.5          Ownership.

 

(a)           Schedule 9.5(a) sets forth all classes of stock of the Guarantor,
as of December 31, 2009, the shareholders thereof (other than members of the
general public), addresses of each shareholder, and number of shares owned as of
such date.

 

(b)           Schedule 9.5(b) sets forth all classes of stock and/or other
Equity Interests (other than options, warrants and rights to acquire Stock or
other Equity Interests) issued by each Primary Obligor, each Portfolio Entity
and each Related Entity, the shareholders and other equity holders thereof, and
the addresses, number of shares and/or partnership interests owned.

 

(c)           Schedule 9.5(c) sets forth all options, warrants and other rights
to acquire Stock or other Equity Interests of the Guarantor, any Primary
Obligor, any Portfolio Entity, any Related Entity and any other Pledged Entity,
the nature of such option, warrant or right and the

 

6

--------------------------------------------------------------------------------


 

conditions for the exercise thereof.  Lenders hereby expressly consent to the
transfer, issuance or conveyance of Stock and/or other Equity Interests of the
Guarantor in accordance with such options, warrants and rights; provided that
the same does not result in a Change of Control.

 

(d)           All Equity Interests of the Guarantor, each Primary Obligor, each
Portfolio Entity, each Related Entity and each other Loan Party have been duly
and validly issued, are fully paid and are non-assessable.

 

9.6          Financial Warranty.

 

The Guarantor (i) is paying its debts as they mature, (ii) owns property which,
at a fair valuation, is greater than the sum of its debt, and (iii) has capital
sufficient to carry on its business and transactions and all businesses and
transactions in which it is about to engage.

 

9.7          Proceedings.

 

Except as set forth on Schedule 9.7, there are no actions or proceedings which
are pending or threatened against the Guarantor which could reasonably be
expected to have a Material Adverse Effect.  None of the actions or proceedings
referred to on Schedule 9.7 could have a Material Adverse Effect.

 

9.8          Adequate Licenses.

 

The Guarantor possesses adequate Assets, licenses, patents, copyrights,
trademarks and tradenames to continue to conduct its business as previously
conducted by it and as contemplated in the foreseeable future except such
licenses, patents, copyrights, trademarks and trade names the failure of which
to obtain could not be reasonably expected to have a Material Adverse Effect.

 

9.9          Government Permits;  Approvals and Consents.

 

(a)           Except for matters which could not result in a Material Adverse
Effect, the Guarantor has been and is in good standing with respect to all
governmental permits, certificates, consents and franchises necessary to
continue to conduct its business as previously conducted prior to the date
hereof to own or lease and operate its properties as now owned or leased by it. 
None of said permits, certificates, consents or franchises contain any term,
provision, condition or limitation more burdensome than such as are generally
applicable to Persons engaged in the same or similar business as the applicable
Person.

 

(b)           The Guarantor does not require the approval, consent, waiver,
order, permission, license, authorization, registration or validation of, or
filing with or exemption by, any Government Authority or any other Person
(including but not limited to shareholders, partners, members, equity owners,
holders of Indebtedness Instruments, or any owner of any lien upon the Assets of
any one or more of them or their Affiliates) for the execution and delivery of,
and the consummation of the transactions contemplated by, this Agreement.

 

7

--------------------------------------------------------------------------------


 

9.10        Restrictions.

 

(a)           The Guarantor is not a party to (nor are any of its Assets
otherwise subject to) any contract or agreement or restriction, judgment, decree
or order that could have a Material Adverse Effect.

 

(b)           The Guarantor is not subject to (nor are any of its Assets
otherwise subject to) any Charge.

 

9.11        Compliance with Laws.

 

Except for matters which could not result in a Material Adverse Effect, the
Guarantor is not in violation of any applicable statute, regulation, order or
ordinance of the United States of America, of any state, city, town,
municipality, county or of any other jurisdiction, or of any agency thereof,
including the Federal Reserve Board, in any respect.

 

9.12        Compliance with Indebtedness Instruments.

 

The Guarantor is not in default under any Indebtedness Instrument or any other
material agreement to which it is a party.

 

9.13        Financials.

 

The Financial Statements delivered by the Guarantor to Agent fairly and
accurately present the Assets, liabilities and financial conditions and results
of operations of the Guarantor, and such other Persons described therein as of
and for the periods ending on such dates and have been prepared in accordance
with GAAP and such principles have been applied on a basis consistently followed
in all material respects throughout the periods involved.

 

9.14        Tax Returns.

 

The Guarantor has filed or caused to be filed all tax returns which are required
to be filed, and has paid all Charges shown to be due and payable on said
returns or on any assessments made against it or any of its property, and all
other Charges imposed on it or any of its properties by any Governmental
Authority.

 

9.15        No Material Adverse Change.

 

Since December 31, 2009, no event or circumstance has occurred that had, has or
could reasonably be expected to have a Material Adverse Effect.

 

9.16        No Indebtedness.

 

The Guarantor (i) has no Indebtedness except for Indebtedness reflected in the
most recent Financial Statements (except for any such Indebtedness (x) incurred
since such most recent Financial Statements were delivered and identified on
Schedule 9.15, or (y) constituting unsecured trade payables arising in the
ordinary course of business since the dates reflected in the December 31, 2009
Financial Statements) or (ii) has guaranteed any indebtedness or entered into or
issued any Guaranty Equivalent (other than as a result of the endorsement of any

 

8

--------------------------------------------------------------------------------


 

instrument of items of payment for deposit or collection in the ordinary course
of business or as otherwise expressly permitted pursuant to the terms hereof) in
respect of the obligations of any Person.

 

9.17        Affiliates.

 

Schedule 9.17 attached hereto is a true, accurate and complete schedule of the
Guarantor’s Affiliates, together with a description of the Guarantor’s
relationship to each such Affiliate.

 

9.18        Investment Company Act and Public Utility Holding Company Act.

 

Neither the Guarantor nor the issuance of this Agreement is subject to any of
the provisions of the Investment Company Act of 1940, as amended.  The Guarantor
is not a “holding company” as defined in the Public Utility Holding Company Act
of 1935, as amended, or subject to any other federal or state statute or
regulation limiting its ability to incur Indebtedness for money borrowed.

 

9.19        SEC Filings.

 

The Guarantor has filed and made available to the Agent and Lenders each form,
registration statement, schedule, report, proxy statement and document required
to be filed by the Guarantor with the SEC since January 1, 2006 (collectively,
the “SEC Reports”).  Except as set forth on Schedule 9.19, the SEC Reports
(i) at the time filed, complied in all material respects with the applicable
requirements of the Securities Laws and (ii) did not at the time they were filed
(or if amended or superseded by a filing prior to the date of this Agreement,
then on the date of such filing) contain any untrue statement of a material fact
or omit to state a material fact required to be stated in the SEC Reports or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  Since January 1,
2006, the Guarantor has made all filings with the SEC in a timely manner (except
as set forth on Schedule 9.19, each of which filing deficiencies was
subsequently cured in a manner that brought the Guarantor into full compliance
with law) as required by law and no event has occurred that requires an
additional filing or any amendment to a prior filing, which has not been made or
filed.

 

10.          Waiver of Subrogation; Certain Covenants of Guarantors.

 

(a)           The Guarantor hereby irrevocably waives (but only until the final
indefeasible payment and satisfaction of all Guarantied Obligations due to the
Agent and the Lenders) any claim or other rights which it may now have or
hereafter acquire against any Borrower or any other guarantor that arise from
the existence, payment, performance or enforcement of the Guarantor’s
obligations under this Agreement or any other Loan Document, including (without
limitation) any right of subrogation, reimbursement, exoneration, contribution,
indemnification, any right to participate in any claim or remedy of the Lenders
and the Agent against any Borrower or any other guarantor or any collateral
which the Agent or any Lender now has or hereafter acquires, whether or not such
claim, remedy or right arises in equity, or under contract, statute or common
law including (without limitation) the right to take or receive from such
Borrower, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim or other rights. 
If any amount shall be paid

 

9

--------------------------------------------------------------------------------


 

to the Guarantor in violation of the preceding sentence and the Guarantied
Obligations shall not have been paid in full, such amount shall be deemed to
have been paid to the Guarantor for the benefit of, and held in trust for the
benefit of, the Lenders and the Agent and shall forthwith be paid to the Agent
on behalf of the Lenders to be credited and applied upon the Guarantied
Obligations, whether matured or unmatured in accordance with the terms of the
Reducing Note Facility Agreement.  The Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated by the Reducing Note Facility Agreement and that the waiver set
forth in this Agreement is knowingly made in contemplation of such benefits.

 

(b)           The Guarantor and the Agent agree that any payments made to
Guarantor, FirstCity Diversified Holdings LLC and FirstCity Servicing
Corporation pursuant to Section 5.3 of the Reducing Note Facility Agreement are
not paid in violation of this Section 10(a) and no such payment shall be
required to be returned, paid or delivered to the Agent or the Lenders for any
reason.

 

(c)           The Guarantor hereby agrees that it shall, at the end of each
fiscal quarter:

 

(i)            maintain a Tangible Net Worth equal to or greater than an amount
equal to $60,000,000 for the last day of the fiscal quarter then ended.

 

(d)           The Guarantor hereby agrees that it shall give Agent notice within
forty-five (45) days after it merges with or acquires an interest in any Person.

 

(e)           The Guarantor shall at all times cause the Consolidated Group to
be comprised of the entities constituting the Consolidated Group as of the date
hereof and shall permit only those mergers, dispositions or other transactions
among such entities as are permitted by the Facility Agreement; provided that
this provision shall not prohibit the formation of REO Affiliates.

 

(f)            Concurrently with delivery to its stockholders, the Guarantor
shall deliver to Agent copies of all financial and other information delivered
by the Guarantor to such stockholders, including, without limitation, its proxy
statements and annual reports to stockholders.  Within two (2) Business Days
after delivery to the SEC by the Guarantor, which in all case shall be on a
timely basis in accordance with the applicable document and the Securities Laws,
copies of all reports and other filings filed by the Guarantor with the SEC,
including, without limitation, all reports on Forms 10K, 10Q or 8K promulgated
under the Securities Exchange Act of 1934, as amended, and all registration
statements and amendments thereto filed under the Securities Act of 1933, as
amended.

 

(g)           The Guarantor shall notify Agent promptly after obtaining
knowledge of:

 

(i)            any event or occurrence which the Guarantor has determined could
have a Material Adverse Effect.  “Material Adverse Effect” shall mean an effect
that would result in a Material Adverse Change.  “Material Adverse Change” shall
mean a material adverse change in the business, properties, operations,
prospectus or condition (financial or otherwise) of the Guarantor;

 

(ii)           the institution of (x) any suit or administrative proceeding
which if determined adversely to the Guarantor is reasonably likely to or could
reasonably be expected to

 

10

--------------------------------------------------------------------------------


 

result in a Material Adverse Effect, and (y) any other suit or administrative
proceeding against the Guarantor in which the uninsured amount involved is
$5,000,000 or more, such notice to be given on or prior to the end of the
calendar month in which the applicable event occurs;

 

(iii)          The Guarantor becoming subject to any Charge, restriction,
judgment, decree or order which could reasonably be expected to have a Material
Adverse Effect;

 

(iv)          the commencement of any lockout, strike or walkout relating to any
labor contract to which the Guarantor is a party, if the same could reasonably
be expected to have a Material Adverse Effect;

 

(v)           any event or occurrence in respect of the Guarantor which could
reasonably be expected to have a Material Adverse Effect;

 

(vi)          the occurrence of (x) a default by the Guarantor under any
agreement, document or instrument to which the Guarantor is a party which could
reasonably be expected to have a Material Adverse Effect, or (y) any default by
the Guarantor which could reasonably be expected to materially and adversely
affect the Guarantor’s ability to perform its obligations under this Agreement;

 

(vii)         the filing of a petition by or against the Guarantor under any
section or chapter of the United States Bankruptcy Code or any similar law or
regulation or if the Guarantor shall make an assignment for the benefit of its
creditors or if any case or proceeding is filed by or against the Guarantor for
its dissolution or liquidation; and

 

(viii)        the making of an application for the appointment of a receiver,
trustee or custodian for any of the Assets of the Guarantor.

 

(h)           Insurance.  The Guarantor, at its sole cost and expense, shall
keep and maintain: (i) policies of insurance against all hazards and risks
ordinarily insured against by other owners or users of properties in similar
business; and (ii) public liability insurance relating to the Guarantor’s
ownership and use of its Assets; provided, however, the Guarantor shall not be
required to maintain the insurance referred to in clause (i) as to any Asset if
the Net Present Value of the Asset is less than $100,000.

 

(i)            Preservation of Existence.  The Guarantor will maintain and
preserve its corporate existence, rights, privileges and franchises in the State
of Delaware, and qualify and remain qualified to do business in, and maintain
its rights, privileges and franchises in each other jurisdiction which in the
opinion of its board of directors continue to be advantageous to it and shall
comply in all material respects with all applicable Legal Requirements.  Without
limiting the generality of the foregoing, the Guarantor agrees to qualify to do
business as a foreign corporation in each jurisdiction where the nature of its
business and the operations conducted by it therein require it to be so
qualified.

 

(j)            Preservation of Assets.  The Guarantor will keep its property
material to the conduct of its business in good repair, working order and
condition and from time to time make all needful and proper repairs, renewals,
replacements, extensions, additions, betterments

 

11

--------------------------------------------------------------------------------


 

and improvements thereto, so that the business carried on by it may be conducted
at all times in accordance with prudent business management.

 

(k)           Inspection of Books and Assets.  The Guarantor shall permit Agent,
Lenders and each of their respective representatives reasonable access during
normal business hours to its properties and personnel, and shall disclose and
make available to Agent and Lenders all books, papers and records relating to
the Assets, stock ownership, properties, operations, obligations, and
liabilities of the Guarantor, including, but not limited to, all books of
account (including the general ledger), tax records, minute books of meetings of
boards of directors (and any committees thereof) and shareholders,
organizational documents, bylaws, material contracts and agreements, filings
with any regulatory authority, accountants’ work papers (other than those that
are the property of its independent outside auditors), litigation files, loan
files, plans affecting employees, and any other business or prospects in which
Lenders may have a reasonable interest in connection with the Facility Agreement
and this Agreement, provided that such access shall be reasonably related to the
transactions contemplated hereby and not unduly interfere with normal
operations, and provided further that in the event that any of the foregoing are
in the control of any third party, the Guarantor shall use its reasonable best
efforts to cause such third party to provide access to such materials to Agent
and Lenders who shall request the same.  In the event that the Guarantor is
prohibited by law from providing any of the access referred to in the preceding
sentence to Agent and Lenders, it shall use its commercially reasonable efforts
to obtain waivers thereof promptly so as to permit such access.  The Guarantor
shall make its directors, officers, employees and agents and authorized
representatives (including counsel and independent public accountants) to confer
with Agent and Lenders and their respective representatives, provided that
(i) such access shall be reasonably related to the transactions contemplated
hereby and not unduly interfere with normal operations and (ii) unless a Default
or Event of Default exists, counsel to the Guarantor shall be permitted to be
present at any meeting between the Guarantor’s independent public accountants
and Agent or Lenders.

 

(l)            Compliance with Laws.  The Guarantor shall comply with all laws,
rules, regulations and governmental orders (federal, state and local), including
all Environmental Laws, having applicability to it or to the business or
businesses at any time conducted by it, where the failure to so comply would
have, or could reasonably be expected to have, a Material Adverse Effect.

 

(m)          Dissolution; Existence.  The Guarantor shall not wind up, liquidate
or dissolve its affairs or fail to maintain its corporate, existence.

 

(n)           Adverse Transactions.  The Guarantor shall not enter into any
transaction which materially and adversely affects its ability to perform its
obligations under this Agreement.

 

(o)           Accounting Changes.  The Guarantor will not make any significant
change in (x) accounting treatment and reporting practices except as permitted
or required by GAAP or Legal Requirements or (y) unless Agent consents thereto
in writing (which consent shall not be unreasonably withheld), its Fiscal Year.

 

(p)           Dividends.  The Guarantor will not authorize, declare, or pay any
dividends or return any capital to its stockholders as such or authorize or make
any other distribution, payments or delivery of property or cash to its
stockholders as such, or redeem,

 

12

--------------------------------------------------------------------------------


 

retire, purchase or otherwise acquire, directly or indirectly, for a
consideration any shares of any class of its capital stock now or hereafter
outstanding or any options, warrants or other securities (now or hereafter
outstanding) convertible into or exercisable for any equity or other securities
of the Guarantor or set aside funds for any of the foregoing and the Guarantor
will not permit any Subsidiary or any Portfolio Entity-50% to purchase any
Equity Interests of the Guarantor, or set aside funds for any of the foregoing.

 

(q)           Tax Returns.  The Guarantor shall timely file or caused to be
filed all federal tax returns which are required to be filed, and pay all
Charges shown to be due and payable on said returns or on any assessments made
against it or any of its property.

 

11.          Default.  The Agent may declare the Guarantor in default under this
Agreement, and may exercise all of its rights hereunder and demand payment of
the Guarantied Obligations subject to the Maximum Guaranteed Amount; if:

 

(a)           the Guarantor fails to perform any of its obligations under, or
meet any covenant of the Guarantor provided in, Section 10(c), 10(p) or 10(q) of
this Agreement, or fails to perform any of its other obligations under this
Agreement or meet any other covenant of the Guarantor provided for herein, which
as to any such other obligation or other covenant other than a monetary payment
obligation of the Guarantor could be reasonably expected to materially and
adversely affect the Guarantor’s ability to perform its payment obligations
under this Agreement;

 

(b)           any Event of Default under any other Loan Document occurs and is
continuing that involves a payment default by the Borrowers or that results in
the acceleration of the Guarantied Obligations;

 

(c)           any Indebtedness of the Guarantor in excess of $30,000,000
(whether evidenced by a single facility or in the aggregate by more than one
facility) (i) shall be declared to be or shall become due and payable prior to
the stated maturity thereof and, if a cure period is applicable thereto, such
default shall not be cured within the applicable cure period, or (ii) shall not
be paid as and when the same becomes due and payable, and, in either case, could
be reasonably expected to materially and adversely affect the Guarantor’s
ability to perform its payment obligations under this Agreement, and;

 

(d)           the Guarantor becomes the subject of any bankruptcy, insolvency,
arrangement, reorganization, moratorium, or other debtor-relief proceeding under
any law, whether now existing or hereafter enacted, or upon the appointment of a
receiver for, or the attachment, restraint of or making or levying of any order
of court or legal process affecting, the property of such Guarantor; or

 

(e)           any representation, warranty, statement, report or certificate
made or delivered by the Guarantor or any officer, director, manager or
authorized employee or agent thereof herein or in any other Loan Document or
otherwise in writing by such Person in connection with any of the foregoing or
in any certificate, report or other statement furnished pursuant to or in
connection with any of the foregoing, shall be breached or shall prove to be
untrue in any material respect, but only in the event that such breach or
falsity could be reasonably expected to materially and adversely affect the
Guarantor’s ability to perform its payment obligations under this Agreement; or

 

13

--------------------------------------------------------------------------------


 

(f)            a Change in Control shall occur (for purposes hereof, a Change in
Control shall mean the occurrence of any of the following events after the date
hereof:  (i) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly, or indirectly, of more
than fifty percent (50%) of the aggregate voting power of all classes of Capital
Stock of the Guarantor entitled to vote generally in an election of directors;
(ii) the Guarantor is merged with or into another corporation or another
corporation is merged with or into the Guarantor with the effect that
immediately after such transaction the stockholders of the Guarantor immediately
prior to such transaction hold less than a majority in interest of the total
voting power entitled to vote in the election of directors, managers or trustees
of the entity surviving the transaction; or (iii) to the extent not otherwise
then constituting an Event of Default, all or substantially all of the Assets of
the Guarantor are sold to any person or persons (as an entirety in one
transaction or a series of related transactions) (for purposes hereof, “Capital
Stock” of any Person means any and all shares, interests, participations or
other equivalents in the equity (however designated) of such Person and any
rights (other than debt securities convertible into an equity interest),
warrants or options to acquire an equity interest in such Person).

 

12.          Right of Setoff.  In addition to all rights of setoff or lien
against any moneys, securities or other property of the Guarantor given to the
Agent and the Lenders by law, upon the occurrence of any default under any
agreement or instrument governing any of the Indebtedness or under this
Agreement, the Agent and each Lender is authorized at any time and from time to
time following an Event of Default, without notice to the Guarantor or to any
other person or entity, any such notice being hereby expressly waived by the
Guarantor, to set-off and apply any and all deposits (general) and any other
indebtedness at any time held or owing by the Agent or any Lender to or for the
credit or the account of the Guarantor against and on account of the obligations
of the Guarantor under this Agreement, irrespective of whether or not the Agent
or such Lender shall have made any demand hereunder or any demand for payment of
any Indebtedness and although said obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.

 

13.          Costs and Expenses.  Guarantor agrees to pay the Agent’s and the
Lenders’ reasonable and documented out-of-pocket costs and expenses, including
but not limited to reasonable legal fees and disbursements, incurred in any
effort to collect or enforce this Agreement, whether or not any lawsuit is filed
(the “Enforcement Costs”).

 

14.          Cumulative Remedies.  No delay or failure by the Agent or any
Lender to exercise any right or remedy against, or to require performance by,
any Borrower or the Guarantor or any other party shall be construed as a waiver
of that right, remedy or requirement.  All remedies of the Agent and the Lenders
against each Borrower and the Guarantor are cumulative.  All powers of the Agent
and the Lenders to exercise any right or remedy against, or to require
performance by, any Loan Party shall remain in full force and effect until
specifically waived or released by an instrument in writing executed by the
Agent and the Lenders.

 

15.          Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
CHOICE OF LAW DOCTRINE THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

14

--------------------------------------------------------------------------------


 

16.          Jurisdiction.  The Guarantor hereby agrees that ANY LEGAL ACTION OR
PROCEEDING AGAINST THE GUARANTOR WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
AGREEMENTS OR DOCUMENTS CONTEMPLATED HEREBY OR REFERRED TO HEREIN MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK AS THE AGENT MAY ELECT, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT THE GUARANTOR ACCEPTS AND CONSENTS FOR ITSELF AND IN
RESPECT TO ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS AND AGREES THAT SUCH JURISDICTION SHALL BE EXCLUSIVE, unless
waived by the Agent in writing, with respect to any action or proceeding brought
by it against the Agent or any Lender and any questions relating to usury, and
further consents (to the extent permitted by applicable law) to the service of
process in any such action or proceeding being made upon the Guarantor by mail
at the address stated alongside its name on the signature page hereof or at such
other address as the Agent is notified of in writing in accordance with
Section 19 hereof.  Nothing herein shall limit the right of the Agent or the
Lenders to bring proceedings against the Guarantor in the courts of any other
jurisdiction.  The Guarantor covenants that it is and will remain subject to
service of process in the State of New York so long as any of the indebtedness
is outstanding.

 

17.          Severability.  If any one or more of the provisions contained in
this Agreement or any document executed in connection herewith shall be invalid,
illegal or unenforceable in any respect under any applicable law, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired.

 

18.          Taxes.  All payments hereunder shall be made by the Guarantor to
the Agent without setoff or counterclaim and in such amounts as may be necessary
in order that all such payments received by the Agent, after withholding for or
on account of any present or future taxes, levies, imposts, duties or other
similar charges of whatsoever nature imposed on the amounts payable by the
Guarantor hereunder by any government or any political subdivision or taxing
authority thereof shall not be less than the amount required to be received by
the Agent hereunder.  In addition, the Guarantor shall on demand indemnify the
Agent for all income taxes on additional amounts paid pursuant to the preceding
sentence.  With respect to each such deduction or withholding, the Guarantor
shall promptly (and in no event later than 30 days thereafter) furnish to the
Agent such certificates, receipts and other documents as may be required to
establish any tax credit, exemption or reduction in rate related thereto.

 

19.          Notices, Requests, Demands, Etc.  Except as otherwise expressly
provided herein, all notices, requests, demands or other communications to or
upon the respective parties hereto shall be deemed to have been duly given or
made when delivered if sent by Federal Express or other similar overnight
delivery service, or three Business Days after mailing (when mailed, postage
prepaid, by registered or certified mail, return receipt requested) or (in the
case of telex, telegraphic, telecopier or cable notice) when delivered to the
telex, telegraph, telecopier or cable company, or (in the case of telex or
telecopier notice sent over a telex or telecopier owned or operated by a party
hereto) when sent; in each case addressed to the party entitled to receive same
to the address stated alongside its name on the signature page hereto (or to
such other address as any party hereto may hereafter specify to the other in
writing); provided that communications with respect to a change of address shall
be deemed to be effective when actually received.

 

15

--------------------------------------------------------------------------------


 

20.          Amendment.  No provisions of this Agreement shall be waived,
amended or supplemented except by a written instrument executed by the Agent and
the Guarantor.

 

21.          Miscellaneous.  The provisions of this Agreement will bind and
benefit the successors and assigns of the Guarantor, the Agent and the Lenders. 
The term “Borrowers” will mean both the named Borrowers and any other person or
entity at any time assuming or otherwise becoming primarily liable on all or any
part of the Indebtedness.  The descriptive headings used in this Agreement are
for convenience only and shall not be deemed to affect the meaning or
construction of any provision hereof.

 

22.          Waiver of Claims.  The Guarantor hereby acknowledges, agrees and
affirms that it possesses no claims, defenses, offsets, recoupment or
counterclaims of any kind or nature against or with respect to the enforcement
of this Agreement or any other Loan Document or any amendments thereto
(collectively, the “Claims”), nor does the Guarantor now have knowledge of any
facts that would or might give rise to any Claims.  If facts now exist which
would or could give rise to any Claim against or with respect to the enforcement
of this Agreement or any other Loan Document, as any of the foregoing may have
been amended by the amendments thereto, the Guarantor hereby unconditionally,
irrevocably and unequivocally waives and fully releases any and all such Claims
as if such Claims were the subject of a lawsuit, adjudicated to final judgment
from which no appeal could be taken and therein dismissed with prejudice.

 

23.          Counterparts.  This Agreement may be executed in any number of
counterparts, and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Telecopied
signatures hereto shall be of the same force and effect as an original of a
manually signed copy.

 

24.          WAIVER OF JURY TRIAL.  EACH OF THE AGENT AND THE GUARANTOR HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY AND ALL RIGHTS EITHER
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER AGREEMENT OR
DOCUMENT RELATED HERETO, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE AGENT, THE LENDERS, ANY BORROWER,
THE GUARANTOR OR ANY OTHER LOAN PARTY.  THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE AGENT ENTERING INTO THIS AGREEMENT AND SUCH OTHER AGREEMENTS AND
DOCUMENTS AND FOR THE LENDERS AND THE ISSUER ENTERING INTO THE REDUCING NOTE
FACILITY REFERRED TO ON THE FIRST PAGE HEREOF.

 

25.          Attorney’s Fees.  If any legal action is brought by the Guarantor
or the Agent, it is expressly agreed that the prevailing party in such legal
action shall be entitled to recover from the other party reasonable attorneys’
fees in addition to any other relief that may be awarded.

 

26.          Integration.

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES HERETO WITH

 

16

--------------------------------------------------------------------------------


 

RESPECT TO THE MATTERS COVERED HEREBY AND THEREBY AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[remainder of page intentionally left blank]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed as of the date first above written.

 

Address:

 

6400 Imperial Drive (delivery only)

 

FIRSTCITY FINANCIAL CORPORATION

Waco, Texas 76710

 

 

 

 

By:

 

P.O. Box 8216 (mail)

 

 

Name:

Waco, Texas 76714-8216

 

 

Title:

 

 

 

254-761-2953 (telecopier)

 

 

 

 

 

ACCEPTED BY:

 

 

 

 

 

Bank of Scotland Plc, acting through its New York Branch, in its capacity as
Agent under this Agreement and agent under the Reducing Note Facility Agreement.

 

1095 Avenue of the Americas

 

New York, New York 10036

 

 

 

 

(212) 883-6610 (telecopier)

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature page to Guaranty Agreement]

 

--------------------------------------------------------------------------------